--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
 
Exhibit 10.2 Restricted Stock Purchase Agreement dated May 5, 2009, between the
Company and John Argo


RESTRICTED STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (the “Agreement”) is dated as of the 5th day of
May, 2009 (the “Effective Date”), and is entered into by and between OCTuS, Inc.
a Nevada corporation (the “Company”) and John Argo (the “Purchaser”) (each a
“Party” and collectively, the “Parties”).


The Company desires to retain the Purchaser as an executive officer of the
Company.  In consideration of the promises, representations, warranties,
covenants and conditions set forth in this Agreement, the Parties hereto
mutually agree as follows:


1. Issuance of Shares; Purchase Price.  At the Effective Time, the Company shall
sell and issue to Purchaser, and Purchaser shall acquire from the Company, two
hundred and fifty thousand (250,000) shares (the “Shares”) of the Company’s
common stock, $0.001 par value per share, for an aggregate purchase price of
$8,750.  The consideration for the Shares shall consist of services rendered to
the Company by the Purchaser.
 
1. Right to Repurchase Shares.
 
1.1. Vesting Upon a Change in Control.  In the event of a “Change in Control”
(as defined below), the Company’s right to repurchase pursuant to any Section of
this Agreement shall expire with respect to all the Shares immediately upon the
execution of an agreement to effect such Change in Control.  The number of
Shares with respect to which the Company’s right to repurchase shall expire
pursuant to this Agreement shall be appropriately adjusted for stock dividends,
combinations, splits, recapitalizations and the like.  For purposes of this
Agreement, a “Change in Control” shall mean the occurrence of any one of the
following: (i) a sale of substantially all of the Company’s assets; or (ii) any
merger, consolidation or reorganization of Company whether or not another entity
is the survivor, pursuant to which holders of all the shares of capital stock of
Company outstanding prior to the transaction hold, as a group, less than 50% of
the shares of capital stock of Company outstanding after the transaction.
 
1.2. Lapse of Repurchase Rights.  The Company’s right to repurchase Shares shall
lapse after six months after the Effective Date:
 
1.3. Exercise of Repurchase Right.  The Company may exercise its right to
repurchase shares on a pro-rata basis over six months should the Purchaser be
terminated for any reason or should Purchaser stop working for the Company
within six months. Such exercise as set forth in this Section 2 by written
notice to the Purchaser within 90 days after the first anniversary of the
Effective Date after which time the Company’s right to repurchase such shares
will expire.  If the Company (or its assignee) exercises its right of
repurchase, the Purchaser shall, if necessary, endorse and deliver to the
Company (or its assignee) the stock certificate(s) representing the portion of
Shares being repurchased, and the Company (or its assignee) shall pay the
Purchaser the total repurchase price in cash upon such delivery.  The Purchaser
shall cease to have any rights with respect to such repurchased portion of the
Shares immediately upon receipt of the repurchase price from the Company.
 
2. Other Restrictions on Resale of Shares.
 
2.1. Legends. The Purchaser understands and acknowledges that the Shares are not
registered under the Securities Act of 1933, as amended (the “Act”), and that
under the Act and other applicable laws the Purchaser may be required to hold
such Shares for an indefinite period of time.  Each stock certificate
representing Shares shall bear the following legends, as well as any other
legend that the Company may reasonably determine is necessary or appropriate:
2.1.1.1.1. “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED
UNLESS AND UNTIL REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES
LAWS, OR UNLESS THE CORPORATION HAS RECEIVED AN OPINION OF COUNSEL OR OTHER
EVIDENCE, REASONABLY SATISFACTORY TO THE CORPORATION AND ITS COUNSEL, THAT SUCH
REGISTRATION IS NOT REQUIRED.
 
3.Representations and Acknowledgments of the Purchaser.  The Purchaser hereby
represents, warrants, acknowledges and agrees that:
 
3.1. Investment.  The Purchaser is acquiring the Shares for the Purchaser’s own
account, and not directly or indirectly for the account of any other
person.  The Purchaser is acquiring the Shares for investment purposes only and
not with a view to distribution or resale thereof except in compliance with the
Act and any applicable state laws regulating securities.
 
1

--------------------------------------------------------------------------------


 
3.2. Access to Information.  The Purchaser has had the opportunity to ask
questions of, and to receive answers from, appropriate executive officers of the
Company with respect to the terms and conditions of the transactions
contemplated hereby and with respect to the business, affairs, financial
condition and results of operations of the Company.  The Purchaser has had
access to such financial and other information as is necessary in order for the
Purchaser to make a fully informed decision as to investment in the Company, and
has had the opportunity to obtain any additional information necessary to verify
any of such information to which the Purchaser has had access.
 
3.3. Pre-Existing Relationship.  The Purchaser further represents and warrants
that he has either (i) a pre-existing relationship with the Company or one or
more of its officers or directors consisting of personal or business contacts of
a nature and duration which enable him to be aware of the character, business
acumen and general business and financial circumstances of the Company or any
such officer or director with whom such relationship exists or (ii) such
business or financial expertise as to be able to protect his own interests in
connection with the purchase of the Shares.
 
3.4. Speculative Investment.  The Purchaser understands that his purchase of the
Shares is highly speculative in nature and is subject to a high degree of risk
of loss in whole or in part; the amount of such investment is within the
Purchaser’s risk capital means and is not so great in relation to the
Purchaser’s total financial resources as would jeopardize the personal financial
needs of the Purchaser and the Purchaser’s family in the event such investment
were lost in whole or in part.
 
3.5. Unregistered Securities.
 
3.5.1. The Purchaser must bear the economic risk of investment for an indefinite
period of time because the Shares have not been registered under the Act and
therefore cannot and will not be sold unless they are subsequently registered
under the Act or there exists an available exemption from such
registration.  The Company has made no agreements, covenants or undertakings
whatsoever to register the Shares, or any portion thereof, under the Act.  The
Company has made no representations, warranties or covenants whatsoever as to
whether there exists any exemption from the Act, including, without limitation,
any exemption for limited sales in routine brokers’ transactions pursuant to
Rule 144 under the Act, and that any such exemption pursuant to Rule 144, if
available at all, will not be available unless:  (i) a public trading market
then exists in the Company’s common stock, (ii) adequate information as to the
Company’s financial and other affairs and operations is then available to the
public, and (iii) all other terms and conditions of Rule 144 have been
satisfied.
 
3.5.2. The Shares have not been registered or qualified under any applicable
state laws regulating securities and therefore the Shares cannot and will not be
sold unless they are subsequently registered or qualified under any such
applicable state laws or there exists an available exemption therefrom.  The
Company has made no agreements, covenants or undertakings whatsoever to register
or qualify the Shares under any such state laws.  The Company has made no
representations, warranties or covenants whatsoever as to whether any exemption
from such states laws will become available.
 
4. Tax Advice.  The Purchaser acknowledges that the Purchaser has not relied and
will not rely upon the Company or the Company’s counsel with respect to any tax
consequences related to the ownership, purchase, or disposition of the
Shares.  The Purchaser assumes full responsibility for all such consequences and
for the preparation and filing of all tax returns and elections which may or
must be filed in connection with such Shares.  The Purchaser has executed and
delivered to the Company an Acknowledgement, attached hereto as Attachment 1.
 
5. No Commitment.  Nothing in this Agreement gives Purchaser any rights to
remain an employee or director of, or a consultant to, the Company or
constitutes an agreement that the Purchaser will be employed or retained by the
Company for any term.
 
6. Notices.  Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or mailed by registered or certified mail, postage prepaid,
or by recognized overnight courier or personal delivery or sent by facsimile,
addressed (i) if to the Purchaser, at the address set forth on the signature
page hereof or such other address as it has furnished to the Company in writing,
or (ii) if to Company, at the address set forth on the signature page hereof or
such other address as it has furnished to the Purchaser in writing in accordance
with this subsection.  A notice shall be deemed effectively given, (a) upon
personal delivery to the party to be notified; (b) one business day after
transmission by confirmed facsimile; (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (d)
one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.
 
7. Binding Effect.  This Agreement shall be binding upon the heirs, legal
representatives and successors of the Company and of the Purchaser; provided,
however, that the Purchaser may not assign any rights or obligations under this
Agreement.  The Company’s rights under this Agreement shall be freely
assignable.
 
2

--------------------------------------------------------------------------------


 
8. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into and to be performed entirely within the State of California by
residents of the State of California.
 
9. Entire Agreement.  This Agreement constitutes the entire agreement of the
parties pertaining to the Shares and supersedes all prior and contemporaneous
agreements, representations, and understandings of the parties.
 
10. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall be deemed to
constitute one and the same instrument.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 

     
OCTUS, INC.
A Nevada corporation
                     
 
 
By: 
/s/ Christian J. Soderquist
 
 
   
Name: Christian J. Soderquist
Title: Chief Executive Officer
                            PURCHASER                   /s/ John Argo        
By: John Argo
Address: Sacramento, CA
           

 
4

--------------------------------------------------------------------------------




ATTACHMENT 1


ACKNOWLEDGMENT AND STATEMENT
OF DECISION REGARDING ELECTION
PURSUANT TO SECTION 83(b) OF
THE INTERNAL REVENUE CODE


The undersigned (which term includes the undersigned’s spouse, if applicable),
purchaser of 250,000 shares of Common Stock of Octus, Inc., a Nevada corporation
(the “Company”), pursuant to a Restricted Common Stock Purchase Agreement dated
as of May 5, 2009 (the “Agreement”), hereby states as follows:
 
1.           The undersigned acknowledges receipt of a copy of the
Agreement.  The undersigned has carefully reviewed the Agreement.
 
2.           The undersigned either [check as applicable]:
 
___  (a) has consulted and has been fully advised by, the undersigned’s own tax
advisor, _________________________, whose business address is
_______________________________________, regarding the federal, state and local
tax consequences of purchasing the shares under the Agreement, and particularly
regarding the advisability of making elections pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), and pursuant to the
corresponding provisions, if any, of applicable state laws; or
 
___  (b) has knowingly chosen not to consult such a tax advisor.
 
3.           The undersigned hereby states that the undersigned has decided
[check as applicable]:
 
___  (a) to make an election pursuant to Section 83(b) of the Code, and is
submitting to the Company, together with the undersigned’s executed Agreement,
an executed “Election Pursuant to Section 83(b) of the Internal Revenue Code,”
which is attached hereto as Exhibit A; or
 
___  (b) not to make an election pursuant to Section 83(b) of the Code.
 
4.           Neither the Company nor any representative of the Company has made
any warranty or representation to the undersigned with respect to the tax
consequences of the undersigned’s purchase of shares under the Agreement or of
the making or failure to make an election pursuant to Section 83(b) of the Code
or the corresponding provisions, if any, of applicable state law.
 
5.           The undersigned is also submitting to the Company, together with
the Agreement, an executed original of an election, if any is made, of the
undersigned pursuant to provisions of state law corresponding to Section 83(b)
of the Code, if any, which are applicable to the undersigned’s purchase of
shares under the Agreement.
 
Date:  April 29, 2009
 
 
______________________________________
Purchaser
 

 
Date:  __________, 2009
 
_____________________________________
Purchaser’s Spouse, if applicable

 
5

--------------------------------------------------------------------------------


 
EXHIBIT A


ELECTION PURSUANT TO SECTION 83(b)
OF THE INTERNAL REVENUE CODE


The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended, to include in the undersigned’s gross income for the
2009 taxable year the excess (if any) of the fair market value of the property
described below, over the amount the undersigned paid for such property, and
supplies herewith the following information in accordance with the Treasury
regulations promulgated under Section 83(b):


1.           The undersigned’s name, address and taxpayer identification (social
security) number are:
 

   
Name:
______________________________
   
Address:
______________________________
   
Social Security
______________________________
   
Number:
______________________________

                    
2.           The property with respect to which the election is made consists of
250,000 shares of Common Stock of Octus, Inc., a Nevada corporation (the
“Company”).
 
3.           The shares were transferred to the undersigned on May 5th, 2009,
and the taxable year to which this election relates is 2009.
 
4.           The shares are subject to the following restrictions: (a) a right
of repurchase by the Company, at the initial purchase price, if certain
milestone events are not achieved before the first anniversary of the date of
purchase of the shares, with the repurchase right lapsing as to a portion of the
shares upon the occurrence of one or more of the various events, with a portion
of the shares vesting upon the occurrence of each particular event.
 
5.           The fair market value of the shares at the time of transfer
(determined without regard to any restrictions other than those which by their
terms will never lapse) was $________ per share.
 
6.           The amount paid for the shares by the undersigned was $_____ per
share.
 
7.           A copy of this election has been furnished to the Company.
 

Date:  ___________, 2009 _____________________________________  
Name:________________________________

 
 
6